Upon hearing and considering the Defendants motions that the Court being adjourned from the 13th of November last to this time wherein they alledge that there has not been due notice given as directed by Law This Court is of Opinion that thay had power to adjourn the Cause to this time for the reasons given in the order of this Court on the 13 th of the last month and that the publication of the said Order was sufficient notice to the parties And therefore It is Ordered by the Court That the parties proceed in the Cause and that a hearing be had thereon.
Intr
J. Skene 19 Register

 John Skene was the son of Alexander Skene, supra, note 48, and inherited New Skene on Ashley River; he died in 1768 (SCHGM, XI, 90).